COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  DOVENMUEHLE MORTGAGE, INC.,                     §
  FANNIE MAE and NEXBANK, SSB,                               No. 08-19-00278-CV
                                                  §
                              Appellants,                         Appeal from the
                                                  §
  v.                                                       County Court at Law No. 6
                                                  §
  PETER LABRADO and ROSEMARY                               of El Paso County, Texas
  LABRADO,                                        §
                                                             (TC# 2018DCV4757)
                              Appellees.          §

                                            ORDER

       The Court has considered the joint motion to abate the appeal pending settlement

and concludes the motion to abate the appeal should be granted. We therefore ORDER

that the appeal be abated for thirty (30) days to complete the settlement process and file

the appropriate motion in this Court to dispose of this appeal.

       IT IS SO ORDERED THIS 7TH DAY OF JANUARY, 2021.



                                             PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.